Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 18, reads “(3D Object Digitizing System,” which should read “(3D Object Digitizing System)”.
Page 4, lines 22-23, recites “and a powder supplier configured to the powder 10 to the powder discharger 100,” which the examiner believes should read “and a powder supplier configured to supply the powder 10 to the powder discharger,” or something similar.
Page 5, line 1, recites “the powder 100,” which should read “the powder 10”.
Page 5, line 12, recites “the second divider 120,” which should read “the second divider 130”.
Page 5, line 16, recites “first divider 130,” which should read “first divider 110”.
Page 9, lines 2-3, recites “a powder supplier 100…and a powder discharger 300,” which should read “a powder supplier 300…and a powder discharger 100.”
Appropriate correction for the above issues is required.

Drawings
The drawings are objected to because: Fig. 5 shows powder discharged from second division discharges 133 of the second divider 130, however the description of Fig. 5 states that what is illustrated is powder discharged from first division discharge 113 of the first divider 110 to two positions about the laser irradiator (p. 10, lines 9-13). The description seems to indicate there should be no second divider 130 in the embodiment depicted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “a powder supplier configured to the powder to the powder discharger,” which the examiner believes should read “a powder supplier configured to supply the powder to the powder discharger (in line with p. 13, line 20 of specification).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a powder discharger configured to discharge powder.” The specification recites corresponding structure for the claimed generic placeholder of “a powder discharger,” on at least pages 4-5, 9-11, 13; Figs. 1-6; and claims 1-5. 
In claim 1, “a powder supplier configured to (supply) the powder to the powder discharger.” The specification recites corresponding structure for the claimed generic placeholder of “a powder supplier,” including: a storage 310, such as a box, in which powder is stored; a supply controller 320 connected to the storage and into which powder is introduced and from which powder is discharged; and a supply driver 330 to move the supply controller repeatedly upward and downward (p. 13-14, Fig. 1). The powder may also be a general vibration feeder (p. 14).
In claim 1, “a first divider configured to surround a side surface of the laser irradiator so that the powder is introduced into the first divider and is discharged in at least two directions.” The specification recites corresponding structure for the claimed generic placeholder of “a first divider,” on at least page 9, line 16 – page 10, line 8; Figs. 1-3; and claims 2-3.
In claim 1, “a division selector configured to rotate the first divider with the laser irradiator as an axis.” The specification recites corresponding structure for the claimed generic placeholder of “a division selector,” including: a structure with a general motor and a general crankshaft capable of rotating and returning the first/second divider according to the driving of the motor (p. 10-11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
In claim 1, the limitation of “a laser irradiator configured to irradiate the discharged powder with energy,” recites a laser irradiator followed by functional language, however the limitation is not interpreted under 35 U.S.C. 112(f) because one of ordinary skill in the art would recognize a “laser irradiator” as a structure to perform the function and not a generic placeholder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, lines 7-8, recites “a division selector configured to rotate the first divider with the laser irradiator as an axis.” It is unclear in light of the specification whether the claim requires the laser irradiator to remain stationary as the first divider rotates about the laser irradiator, whether the first divider and the laser irradiator rotate together, or if it is intended that both scenarios are within the scope of the claim. Fig. 1 indicates the division selector rotates the entire assembly, however the language is unclear.
Claim 3, lines 1-2, recites “wherein the first division wall causes a bottom surface of the first division body to protrude…” which renders the claim indefinite. It is unclear in view of the instant disclosure how the first division wall causes a bottom surface of the first division body to protrude. For the purposes of examination, the claim is construed to mean the presence of the wall requires that there is a depth to the division body commensurate at least with the size of the wall (i.e., the division body cannot be flat).
Claim 4, lines 9-10, recites “a second division wall configured to divide the second space between the second division discharges.” Claim 4 is dependent on claim 2 which requires a first division discharge in at least two positions. Claim 4 requires a second division discharge in more positions than the first division discharge (more than two positions). It is unclear how one second division wall is capable of dividing the second space among the three or more second division discharges.
Claim 5, lines 1-2, recites “wherein the second division wall causes a bottom surface of the second division body to protrude…” The claim is indefinite for the reasons set forth for claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US 2006/0266740 A1 (“Sato”) in view of Li et al., WO 2020/002951 A1 (“Li”).

Sato discloses a powder metal cladding nozzle 1 coaxially attached to a laser processing head that irradiates a process portion with a laser beam and discharges powder metal to a laser beam irradiation portion in the process portion (Abstract, Fig. 1). The powder metal cladding nozzle includes a body portion 2 with a ring-shaped powder metal holding space in which the powder metal is held and a nozzle portion 3 coaxially connected to the body portion and that has plural discharge passages which are ([0007]). 
The body portion 2 includes supply passages 10 for supplying powder metal into a powder metal holding space 7 ([0043], Fig. 1). The powder metal holding space 7 is divided into plural powder metal holding regions 12 by dividing portions 11 ([0043], Fig. 2). Plural guiding holes 13 open at the bottom surface of the body portion 2 and guide the powder metal to the nozzle portion 3 below ([0044], Fig. 3).
The nozzle portion 3 includes plural powder metal discharge passages which are communicated with the guiding holes 13 formed in the body portion 2 and open at an outlet 19 of the nozzle portion 3 ([0045]; Figs. 4, 7). Powder metal P can be discharged uniformly from the outlet 19 ([0049]).

    PNG
    media_image1.png
    846
    889
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    590
    847
    media_image2.png
    Greyscale

A laser passage 21 is formed through the inside of the nozzle (Fig. 1). An embodiment of a laser cladding processing device described by Sato includes a laser processing head 74 which irradiates the process portion with a laser beam and discharges the powder metal, and a means for rotating the laser processing head around the vertical line ([0065], Fig. 17). The laser processing head 74 includes a laser beam generating means and a powder metal cladding nozzle through which the laser beam passes and which discharges the powder metal. The laser beam generating means 82 is integrally connected to the powder metal cladding nozzle via an optical system portion 86 which converges the laser beam ([0066], Fig. 18). A supply hose for supplying powder metal from the powder metal supply means 78 is connected to the powder metal cladding nozzle ([0046], [0065]-[0066]; Figs. 1, 17).

    PNG
    media_image3.png
    742
    682
    media_image3.png
    Greyscale

 As to claim 1, Sato therefore teaches a laser forming device (laser processing head 74), comprising: a powder discharger configured to discharge powder to a molding object (powder metal cladding nozzle 1); a laser irradiator configured to irradiate the discharged powder with energy (laser beam generating means 82 and optical system portion 86); and a powder supplier configured to (supply) the powder to the powder discharger (powder metal supplying means 78 and supply hose), wherein the powder discharger includes a first divider configured to surround a side surface of the laser irradiator (body portion 2, see Figs. 1 and 17) so that powder is introduced into the first divider and is discharged in at least two directions (powder is discharged from body portion via plural guiding holes 13 and from nozzle portion via plural supply passages 18), and a division selector configured to rotate the first divider with the laser irradiator as an axis (rotating means for rotating the laser processing head around a vertical line), and the powder is discharged about a point at which the powder is irradiated with energy (Figs. 1, 8, 10).
Sato discloses the powder metal supply means connected to the powder metal cladding nozzle via a supply hose, however Sato is silent as to a vibration feeder. 
(Fig. 1; p. 19, lines 11-14). The system includes an actuator to vibrate the powder in the hopper towards the nozzle so that the powder deposition head deposits powder at a relatively more constant or uniform deposition rate (p. 19, lines 14-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder metal supply means disclosed by Sato with the vibration feeder disclosed by Li in order to realize a more uniform powder supply and deposition rate.

As to claim 2, Sato in view of Li teaches the laser forming device of claim 1, and Sato further teaches wherein the first divider includes a ring-shaped first division body (outer side member 4) configured to include a first space which stores the powder (powder metal holding space 7), a first division inlet configured to be provided in an upper portion of the first division body so that powder is introduced into the first division inlet (supply passages 10), a first division discharge configured to be provided so that the introduced powder falls to a lower portion of the first division body and provided in each of at least two positions (plural guiding holes 13), and a first division wall configured to divide the first space between the first division discharges (dividing portion 11). 

As to claim 3, Sato in view of Li teaches the laser forming device of claim 2, wherein the bottom surface of the first division body protrudes (Sato Fig. 1), however Sato does not explicitly disclose the protrusion is caused by the first division wall. 
Sato teaches the size of the powder metal holding regions 12 may be changed using detachable dividing members 30 ([0057]), which would lead one of ordinary skill in the art to find it obvious that the size of this region can be modified, including to incorporate the use of taller/larger dividing portions in a larger powder metal holding space. In this case, an increased size of the wall(s) may require the bottom 
Sato does not disclose the bottom surface of the first division body is inclined, however one of ordinary skill in the art may find an inclined surface desirable to provide some control over the powder discharge rate. Furthermore, one of ordinary skill would find such a shape modification obvious if there is no evidence that the particular configuration of the claimed shape was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B). Please note that in the instant application, Applicant has not disclosed criticality or significance of the claimed inclined bottom surface.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Li as applied to claim 2 above, and further in view of Riemann, US 2019/0047088 A1 (“Riemann”).

As to claim 4, Sato in view of Li teaches the laser forming device of claim 2, and Sato further teaches wherein the powder discharger further includes a second divider (nozzle portion 3), the division selector rotates at least one of the first divider and the second divider (rotating means rotates the powder metal cladding nozzle 1 which includes body portion (first divider) and nozzle portion (second divider)), and the second divider includes a ring-shaped second division body (outer side nozzle member 14; Figs. 1, 3) configured to include a second space which stores the powder (see region of nozzle portion directly above discharge passageways 18, Fig. 6; [0045]), a second division inlet configured to be provided in an upper portion of the second division body so that powder which has fallen from the first divider is introduced into the second division inlet (inlet to region above discharge passages 18; Figs. 1, 6), a second division discharge configured to be provided so that the introduced powder falls to a lower portion of the second division body (outlet of discharge passages 18; Figs. 1, 6), and a second division wall configured to divide the second space between the second division discharges (region of second space above discharge passageways is divided corresponding to each passageway and corresponding outlet – see Fig. 6; plurality of walls defining grooves form discharge passages 18; Figs. 4, 6). 
Sato discloses second division discharges at a plurality of positions, however Sato is silent as to a second division discharge provided at positions more than those of the first division discharge.
Riemann teaches a laser metal deposition head for use in a laser-based additive manufacturing process which includes powder inlets and outlets within the deposition head body and facing downward toward the nozzle outlet ([0002], [0029]). The deposition head includes a multi-piece nozzle assembly 140, which incorporates powder flow channels 318 in an upper section of the nozzle and powder distribution channels 304 in a lower portion of the nozzle (Figs. 3, 9). The discharge positions of the powder distribution channels 304 number more than those of the powder flow channels 318 (Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of second division discharge positions taught by Sato so that the number of positions is more than those of the first division discharge because an increased number of powder outlets would provide more uniform powder distribution from the nozzle, and one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of improved distribution. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

As to claim 5, Sato in view of Li and Riemann teaches the laser forming device of claim 4, and Sato further teaches wherein the second division wall causes a bottom surface of the second division body to protrude (Sato – bottom surface of nozzle member 14 protrudes corresponding to length of divided second space and discharge passages; Figs. 1, 6), and the bottom surface of the second division body is inclined (Sato Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754